Pursuant to Ind.Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



ATTORNEYS FOR APPELLANTS:                           ATTORNEYS FOR APPELLEES:

ERIC S. PAVLACK                                     ANTHONY W. OVERHOLT
COLIN E. FLORA                                      SARAH STEELE RIORDAN
Pavlack Law, LLC                                    MAGGIE L. SMITH
Indianapolis, Indiana                               Frost Brown Todd LLC
                                                    Indianapolis, Indiana

                                                                           Apr 25 2013, 9:33 am

                               IN THE
                     COURT OF APPEALS OF INDIANA

JESSICA and GERSON URBINA,                          )
                                                    )
       Appellants-Plaintiffs,                       )
                                                    )
               vs.                                  )      No. 06A01-1210-CT-464
                                                    )
TINA KLINKOSE-KYLER, LARONDA                        )
SOUTHWORTH, and A BOND OF LIFE                      )
ADOPTIONS, LLC,                                     )
                                                    )
       Appellees-Defendants.                        )


                        APPEAL FROM THE BOONE SUPERIOR COURT
                           The Honorable Matthew C. Kincaid, Judge
                                Cause No. 06D01-1206-CT-384


                                          April 25, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Jessica and Gerson Urbina engaged the services of A Bond of Life Adoptions, LLC

(ABLA) to assist them in their efforts to adopt a child. Ultimately, a prospective match was

found with the unborn child of a woman in Indiana and things progressed to the point that the

child was born. Several days after the child was born, and before the child left the hospital,

the Urbinas were informed that the child might be addicted to drugs by virtue of the birth

mother’s drug use during pregnancy. The Urbinas learned at the same time this information

had been conveyed to ABLA several days before. Upon learning of the possibility of drug

dependency, the Urbinas withdrew from the adoption process and filed the present lawsuit

against ABLA, alleging multiple theories of recovery. ABLA filed a motion to dismiss under

Ind. Trial Rule 12(B)(6). The Urbinas appeal from the granting of ABLA’s motion,

presenting the following consolidated and restated issues for review:

       1.     Taking all factual allegations in the Urbinas’ complaint as true and
              drawing all reasonable inferences in their favor for purposes of a
              motion to dismiss under T.R. 12(B)(6), did the trial court err in
              concluding that the Urbinas would not be able to establish under any set
              of facts admissible under the allegations of their complaint that ABLA
              breached a duty to divulge to the Urbinas the substance of the phone
              call advising ABLA that the baby might be suffering from chemical
              withdrawal?

       2.     Did the Urbinas contractually release any claim of breach of fiduciary
              duty based upon the operative facts in this case?

       3.     Did the allegations in the Urbinas’ complaint state a claim for
              intentional infliction of emotional distress such that dismissal under
              T.R. 12(B)(6) is inappropriate?

       We reverse and remand with instructions.

       As we will explain below, in addressing this appeal, we will take as true the facts

                                              2
alleged in the Urbinas’ complaint. Pursuant to this version of the facts, the Urbinas, residents

of Canada, decided to adopt a child and employed ABLA, an adoption agency, to aid in this

endeavor. The contractual agreement entered into by the parties, which set forth the terms by

which their mutual endeavor would be governed, was denominated “Agency Agreement”

(the Agreement). Appellants’ Appendix at 19. During the adoption screening and matching

processes, the Urbinas “indicated to [ABLA] in writing and verbally that under no

circumstances were they interested in being matched with a prospective birthmother who was

abusing narcotics, alcohol, or other drugs.” Id. at 3. The Urbinas were matched with a

prospective birth mother in Noblesville, Indiana. On February 2, 2012, the Urbinas were

notified that the birth mother had gone to the hospital for the purpose of inducing labor. On

the morning of February 3, Jessica flew to Chicago and then drove to a hospital near

Indianapolis, where the child was born. 1 At 8:30 a.m. on February 3, “a social worker

involved in the adoption” informed ABLA that the baby was being monitored for withdrawal

caused by the birth mother’s methadone use during pregnancy. Id. at 9. When ABLA

personnel met Jessica at the hospital upon her arrival, they did not inform her of the

information communicated in the social worker’s call. 2


1
  The complaint alleges that Jessica’s flight landed in Chicago at 10:30 a.m. and then she drove three and one-
half hours to the hospital, where she arrived at – 10:30 a.m. Obviously, at least one of these factual allegations
cannot be true. For purposes of the issues under consideration in this appeal, however, the inaccuracy will not
impact our analysis.
2
   In their appellate brief, the Urbinas phrase it thus: “[W]hen Jessica arrived at the hospital on February 3 at
approximately 10:30 a.m., she interacted with [ABLA], who behaved as if everything was perfectly fine.” Id.
at 9. When considered in the context of other factual allegations in the Urbinas’ complaint, we interpret this
rather hyperbolic turn-of-phrase to mean that ABLA did not divulge the contents of the call at this early
juncture.


                                                        3
        From the time of her arrival on Friday morning, Jessica, and later Gerson, spent time

with the baby, chose a name, and emailed photos of the baby to their friends, family, and co-

workers. “During this time, the baby exhibited behavior such as extreme and jerky reaction

to touch, extreme hunger, and unusually frequent bowel movements[.]” Id. at 10. On

Monday morning, the Urbinas learned for the first time that the birth mother used methadone

during her pregnancy and that the baby was experiencing withdrawal. This information was

conveyed in a phone call from a social worker, who also informed the Urbinas “that the

possibility of the birthmother’s withdrawal had been discussed with [ABLA] on the morning

of February 3”, 3 before Jessica first met the baby. Id. at 11.

        This new information was apparently a game-changer for the Urbinas. In light of their

subsequent claim for intentional infliction of emotional distress, we think it appropriate to

quote from the complaint the Urbinas’ own description of their response to the information:

        Having spent three days bonding with [the] baby[] and thinking they were
        finally parents, the Urbinas were forced to make the gut-wrenching decision of
        whether to keep the baby. Following 24 hours of agonizing, the Urbinas made
        the most difficult decision of their lives, and decided that [the] baby [] would
        be better off with adoptive parents who were better equipped to deal with her
        possible special needs caused by her mother’s addiction.

Id.

        On April 17, 2012, the Urbinas filed a six-count complaint for damages alleging:

Count I – breach of contract; Count II – breach of fiduciary duty; Count III – negligence;

3
  We presume the Urbinas here meant to reference either the mother’s drug use or the baby’s withdrawal, or
perhaps both, because the birth mother’s withdrawal symptoms would be irrelevant to this appeal. Moreover,
the complaint does not allege that ABLA was apprised of the possibility of the birth mother experiencing
withdrawal symptoms.

                                                    4
Count IV – gross negligence; Count V – common-law fraud/fraudulent misrepresentation;

and Count VI – intentional infliction of emotional distress. On August 7, 2012, ABLA filed

a T.R. 12(B)(6) motion to dismiss the Urbinas’ complaint and a memorandum in support

thereof. The Urbinas filed their response on August 17, 2012. On September 24, 2012, trial

court entered the following order granting ABLA’s motion to dismiss:

             ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

              Defendants Tina Klincose-Kyler, Laronda Southworth, and A Bond of
        Life Adoptions, LLC (“ABL”), having filed their Motion to Dismiss and the
        Court being so advised finds that such request should be granted.

            IT IS HEREBY ORDERED THAT Defendants’ Motion to Dismiss is
        GRANTED.

                IT IS SO ORDERED.

        This dismissal is without prejudice.

Appellants’ Brief at 32.

        Before we address the individual questions presented in this appeal, we observe that

the procedural posture in which this case arrives is of particular significance in leading us to

the conclusions we have reached. Accordingly, we will begin there. This case was resolved

below by dismissal of the complaint on T.R. 12(B)(6) grounds. 4 T.R. 12 authorizes litigants

to present certain defenses by motion. One such defense is set out in subsection 12(B)(6),

which authorizes dismissal of a complaint for “[f]ailure to state a claim upon which relief can

4
   We are compelled here to take the parties’ word for it that ABLA’s motion to dismiss was premised upon
this basis. The appellate appendix contains essentially only two documents: the complaint, and a copy of the
Agreement. We therefore are not privy to the substance of ABLA’s motion. the trial court’s order granting the
motion did not articulate the court’s reasoning.

                                                     5
be granted, which shall include failure to name the real party in interest under Rule 17.” A

motion to dismiss submitted on this basis challenges the legal sufficiency of a complaint.

Meyers v. Meyers, 861 N.E.2d 704 (Ind. 2007).

       When ruling upon a T.R. 12(B)(6) motion to dismiss, “‘a court is required to take as

true all allegations upon the face of the complaint and may only dismiss if the plaintiff would

not be entitled to recover under any set of facts admissible under the allegations of the

complaint.’” Id. at 705 (quoting Huffman v. Office of Envtl. Adjudication, 811 N.E.2d 806,

814 (Ind. 2004)). When reviewing a ruling on such motions, we draw all reasonable

inferences in favor of the nonmoving party, in this case, the Urbinas. Meyers v. Meyers, 861

N.E.2d 704. Our review of a trial court’s grant or denial of a T.R. 12(B)(6) motion is de

novo. Ankeny v. Governor of State of Ind., 916 N.E.2d 678 (Ind. Ct. App. 2009), trans.

denied. With these principles in mind, and stressing that we are bound to take as true the

allegations in the complaint, we proceed to an examination of the issues.

                                              1.

       The Urbinas’ complaint for damages alleged six separate theories of recovery, three of

which include the element of “duty.” Those are: under Count II – breach of fiduciary duty;

Count III – negligence; and Count IV – gross negligence.          The Urbinas identify three

separate bases for the existence of a duty. The first is that “ABLA assumed a duty to disclose

all information regarding the health of the child.” Appellants’ Brief at 14. The short

argument offered in support of this assertion makes it clear that this argument is premised

upon the Agreement. That is, the duty arose as a result of the relationship established in the

                                              6
contract between ABLA and the Urbinas. According to the Urbinas, the second source of a

duty was the fact that ABLA “was the agent of the Urbinas and thus had a duty to act with

good faith.” Id. Third, the Urbinas claim ABLA owed them a fiduciary duty.

       It seems to us that all three bases share a common origin – i.e., the Agreement. That

is, ABLA’s duty to immediately divulge to the Urbinas what the social worker told ABLA on

the morning of February 3, ultimately arose because of the contractual relationship between

ABLA and the Urbinas. We need not address each argument – or basis – separately, but

instead conclude that the viability of each argument depends upon a common source – the

Agreement – which was the contract that governed the parties’ relationship. Therefore, we

must look to the Agreement to determine whether it may fairly be construed so as to impose

such a duty. Rephrased in terms of our standard of review, we must decide whether the

Urbinas would be entitled to establish under any set of facts admissible under the allegations

of the complaint that the Agreement imposed upon ABLA a duty to divulge the contents of

the social worker’s call at some point between the time ABLA was apprised of it and when

the Urbinas discovered independently that the infant might be suffering from chemical

withdrawal.

       The construction of the terms of a written contract is a pure question of law, therefore

we review de novo a trial court’s conclusions in this regard. Green Tree Servicing, LLC v.

Brough, 930 N.E.2d 1238 (Ind. Ct. App. 2010). We attempt to determine the parties’ intent

at the time the contract was made, and do so by examining the language the parties used to

express their rights and duties. Niezer v. Todd Realty, Inc., 913 N.E.2d 211 (Ind. Ct. App.

                                              7
2009), trans. denied. When interpreting a contract, we give the language of the contract its

plain and ordinary meaning. Green Tree Servicing, LLC v. Brough, 930 N.E.2d 1238. If a

contract is ambiguous or its meaning uncertain, its construction is a matter for the fact-finder.

Niezer v. Todd Realty, Inc., 913 N.E.2d 211. We read the contract as a whole when

determining the parties’ intent. Id. The court will make every attempt to construe the

contractual language such that no words, phrases, or terms are rendered ineffective or

meaningless. Id. We must accept an interpretation of the contract that harmonizes its

provisions, versus one that causes its provisions to conflict. Id.

       It is well established that a duty of care may arise where one party gratuitously or

voluntarily assumes the duty. See, e.g., Delta Tau Delta, Beta Alpha Chapter v. Johnson, 712

N.E.2d 968 (Ind. 1999). An assumption of a duty creates a special relationship between the

parties, as well as a corresponding duty to act as a reasonably prudent person. Id. Although

the existence and extent of an assumed duty is generally a question of fact for the jury, it may

be resolved as a matter of law if the designated evidence is insufficient to establish such a

duty. Id. The Restatement (Second) Of Torts § 324A(b) (1965) states:

       One who undertakes, gratuitously or for consideration, to render services to
       another which he should recognize as necessary for the protection of a third
       person or his things, is subject to liability to the third person for physical harm
       resulting from his failure to exercise reasonable care to protect his undertaking,
       if

              (a) his failure to exercise reasonable care increases the risk of such
              harm, or

              (b) he has undertaken to perform a duty owed by the other to the third
              person, or

                                               8
              (c) the harm is suffered because of reliance of the other or the third
              person upon the undertaking.

“The actor must specifically undertake to perform the task he is charged with having

performed negligently, for without the actual assumption of the undertaking there can be no

correlative legal duty to perform the undertaking carefully.” American Legion Pioneer Post

No. 340 v. Christon, 712 N.E.2d 532, 535 (Ind. Ct. App. 1999), trans. denied. Thus, the

defendant must have undertaken the duty both “specifically and deliberately.... [I]t is also

important that the party on whose behalf the duty is being undertaken relinquish control of

the obligation; the party who adopts the duty must be acting ‘in lieu of’ the original party.”

Griffin v. Simpson, 948 N.E.2d 354, 360 (Ind. Ct. App. 2011), trans. denied).

       ABLA offered its adoption services to the Urbinas, and their respective rights and

duties were set out in the Agreement – the contract in this case. In it, ABLA accepted the

duty to perform certain specific services, some of which are also established by statute, others

of which are found exclusively in the Agreement. The Agreement contains no provision that

explicitly obligates ABLA to notify its client immediately upon receipt of the information. In

fact, there is no provision that explicitly imposes a duty upon ABLA to share information that

it acquired about the medical condition of the baby or the birth parents. The Agreement does,

however, contain the following provision:

       The Agency cannot guarantee information provided to the Agency by a birth
       mother, birth father, medical professionals, or medical testing such as
       ultrasounds. The Agency will work with the birth mother and birth father to
       gather all relevant information, but cannot guarantee the accuracy of the
       information we receive. The Clients if concerned about the background

                                               9
       information forms that are completed by or on behalf of a birth mother or birth
       father should have them reviewed by a medical professional whom the Clients
       can trust. In the event the birth mother consents, her prior medical records can
       be requested at your expense. Please be aware some birth mothers are more
       than willing to consent, but some interpret such a request as intrusive and
       untrusting and this request could jeopardize the match.

Appellants’ Appendix at 22 (emphasis supplied). Thus, in this particular situation, ABLA

had a contractual obligation to “work with the birth mother to gather all relevant

information.” Id. The use of the definite article “the” indicates that the birth mother and

birth father referred to in this provision are the biological parents of a particular child that has

been identified for adoption by the Urbinas. In the context of the nature of the relationship

between an adoption agency and the Urbinas, we can think of no purpose for gathering such

information other than to share it with the Urbinas. This would enable them to make

informed decisions. Therefore, the duty to keep its clients apprised of the information

gathered during the adoption process is inferred from the language of the contract whereby

ABLA agreed to gather the information in the first place.

       Having found the existence of a duty to divulge pertinent medical information to the

Urbinas on contractual grounds, we need not determine whether such a duty arose upon

alternate bases such as the duties of an agent to its principal or fiduciary duties that arose by

virtue of the relationship between the Urbinas and ABLA. We reiterate that those theories of

duty ultimately derive from the contract that we have concluded imposed a duty upon ABLA

to disclose to the Urbinas any information it gathered about an identified candidate for

adoption.


                                                10
        All of that said, we express no opinion as to the merits of the Urbinas’ claim for

damages based upon the breach of that duty with respect to any of the theories of recovery in

the Urbinas’ complaint for damages. We merely hold that in the current posture, i.e., a T.R.

12(B)(6) motion to dismiss, and considering only the facts alleged by the Urbinas in the

complaint, the Urbinas might be entitled to establish under some set of facts that the

Agreement imposed upon ABLA a duty to divulge to the Urbinas the contents of the social

worker’s call. In so doing, we stress that we may not even consider the alleged facts

supporting ABLA’s arguments that the “information” was not medically reliable (i.e., it came

from a social worker and was never conveyed or confirmed by medical personnel treating the

birth mother or baby), or that ABLA’s action did not contravene the relevant statutory

adoption guidelines that governed this process, or anything else offered by either party that

was not included in, or submitted with, the complaint. 5 In view of the context in which this

case is presented, i.e., a T.R. 12(B)(6) motion, we are constrained to consider only the

complaint and the facts set forth therein. These were sufficient to survive a T.R. 12(B)(6)

motion to dismiss.

                                                       2.

        ABLA contends that even assuming a duty existed, the Urbinas contractually released

any claim for breach thereof in the following paragraph of the Agreement, entitled


5
  For instance, ABLA alleged in a brief in opposition to a motion to strike that the child indeed never did
develop any special needs. While these and other alleged facts might have some significance if this case were
before us in a different posture, e.g., the granting of a motion for summary judgment, such is not the case here.
 Because they are not in the complaint, we may not consider them.


                                                       11
“Assumption of Risk and Release”:

       The [Urbinas] understand[] that in many adoption placement situations there
       are risks that may or may not be known to the [Urbinas], the Agency, its staff,
       consultants, independent contractors or others involved in assisting the Agency
       in this matter. The [Urbinas] in consideration of the mutual covenants herein,
       agree that the Agency, its staff, consultants, independent contractors, officers,
       [sic] board members shall not be liable at law or in equity nor shall the
       [Urbinas] bring, encourage to be brought, or instigate any legal action against
       the Agency[,] its staff, consultants, independent contractors, officers, [sic]
       board members regarding but not limited to, the medical or health condition of
       the birth mother, birth father, or child, representations made on or behalf [sic]
       of birth mother, birth father, or child history, or any other matter concerning
       the placement of the child with the [Urbinas] or finalization of the adoption of
       the child by the [Urbinas].

Appellants’ Appendix at 24.

       As with any other contract, the interpretation of a release “is determined by the terms

of the particular instrument, considered in light of all facts and circumstances.” Prall v.

Indiana Nat’l Bank, 627 N.E.2d 1374, 1377 (Ind. Ct. App. 1994). Absent some ambiguity,

release agreements are generally interpreted as a matter of law. Prall v. Indiana Nat’l Bank,

627 N.E.2d 1374. If there is no ambiguity, we look only to the instrument to ascertain the

parties’ intent. Id.

       The foregoing release provision explicitly would shield ABLA from liability arising

from a claim premised upon an unknown medical condition of the child, birth mother, or

birth father. The question is, unknown to whom? ABLA would have us construe the release

to mean - unknown to the Urbinas. There are certainly circumstances where this would be

true. The Agreement makes it clear that participants in the process of adoption must be

aware that unknowns might arise and that the prospective adoptive parents are ultimately

                                              12
beholden to the birthparents for information relating to the infant’s medical history. That

information is not always forthcoming, nor is it always reliable when it is provided. We have

already held, however, that the Agreement obligates ABLA to share with the Urbinas

whatever medical “information” it acquires about the infant or the birth parents. Thus, it

does not contemplate that ABLA would “know” something about the infant that the Urbinas

did not also know. In other words, for purposes of this provision of the contract, “risks that

may or may not be known” must be construed to presume that the Urbinas’ knowledge is

coterminous with ABLA’s knowledge.

       Understood in this way, the interpretation that ABLA advocates would eviscerate the

previously discussed contractual duty to disclose to the Urbinas any information ABLA

obtains with respect to medical information about the child and birth parents. Such an

interpretation would contravene our duty to read the contract as a whole and to harmonize its

various provisions when possible. See Niezer v. Todd Realty, Inc., 913 N.E.2d 211. The

provision upon which ABLA relies would not shield ABLA from liability arising from a

determination that ABLA wrongfully withheld information from the Urbinas. We reiterate

that we express no opinion on the question of whether ABLA breached the duty to disclose

information to the Urbinas in the first place.

                                                 3.

       The Urbinas contend that the trial court erred in dismissing their claim for intentional

infliction of emotional distress. The Indiana Supreme Court first recognized the tort of

intentional infliction of emotional distress in Cullison v. Medley, 570 N.E.2d 27 (Ind. 1991).

                                              13
“The requirements to prove this tort are ‘rigorous.’” Creel v. I.C.E. & Assocs., Inc., 771

N.E.2d 1276, 1282 (Ind. Ct. App. 2002) (quoting Ledbetter v. Ross, 725 N.E.2d 120, 124

(Ind. Ct. App. 2000)). Intentional infliction of emotional distress arises “when a defendant:

(1) engages in ‘extreme and outrageous’ conduct that (2) intentionally or recklessly (3)

causes (4) severe emotional distress to another.” Id. (quoting Bradley v. Hall, 720 N.E.2d

747, 752 (Ind. Ct. App. 1999)). “The intent to harm emotionally constitutes the basis of this

tort.” Id. Moreover, conduct that satisfies this definition “must exceed all bounds usually

tolerated by a decent society and cause mental distress of a very serious kind.” Id. Section

46 of the Restatement (Second) of Torts describes the extreme and outrageous conduct

required to sustain a cause of action for this tort, as follows:

       d. Extreme and outrageous conduct. The cases thus far decided have found
       liability only where the defendant’s conduct has been extreme and outrageous.
       It has not been enough that the defendant has acted with an intent which is
       tortious or even criminal, or that he has intended to inflict emotional distress,
       or even that his conduct has been characterized by “malice,” or a degree of
       aggravation which would entitle the plaintiff to punitive damages for another
       tort. Liability has been found only where the conduct has been so outrageous in
       character, and so extreme in degree, as to go beyond all possible bounds of
       decency, and to be regarded as atrocious, and utterly intolerable in a civilized
       community. Generally, the case is one in which the recitation of the facts to an
       average member of the community would arouse his resentment against the
       actor, and lead him to exclaim, “Outrageous!”

       There are instances in which the question of whether certain conduct constitutes

extreme and outrageous conduct within the meaning of this tort can be decided as a matter of

law. See, e.g., Dietz v. Finlay Family Jewelry Corp., 754 N.E.2d 958 (Ind. Ct. App. 2001)

(the court found no outrageous conduct where a store security manager accused an employee


                                              14
of substance abuse, shoplifting, and dishonesty in a gruff and intimidating manner, where the

security manager’s actions occurred in the context of a detainment for the purpose of

determining the extent of the employee’s unauthorized conduct); Conwell v. Beatty, 667

N.E.2d 768 (Ind. Ct. App. 1996) (the court found no outrageous conduct where a sheriff

announced a deputy’s arrest at a press conference and refused to assist that deputy in

completing retirement forms); Gable v. Curtis, 673 N.E.2d 805, 807 (Ind. Ct. App. 1996) (the

court determined there was no outrageous conduct where a contractor’s wife telephoned a

purchaser seven times in one hour, and “screamed and yelled,” threatening to repossess the

home and stating repeatedly that the purchasers “would pay”).

       As was the case with the question discussed above concerning whether ABLA

breached a duty to disclose, considering only the facts alleged by the Urbinas in the

complaint, the Urbinas might be able to establish under some set of facts that the failure to

disclose might satisfy the elements necessary to prevail in their complaint under this theory.

Again, we stress that we may consider only the allegations of fact contained in the Urbinas’

complaint for damages. We express no opinion as to whether this issue is ripe for

determination as a matter of law after further development of the facts. We hold merely that,

with respect to this theory of the Urbinas’ complaint, dismissal under a T.R. 12(B)(6) motion

to dismiss was not warranted. We therefore reverse and remand this cause with instructions

to reinstate the complaint for damages.

       Judgment reversed and remanded with instructions.

NAJAM, J., concurs.

                                             15
BRADFORD, J., concurs with a separate opinion.




                                        16
                             IN THE
                   COURT OF APPEALS OF INDIANA

JESSICA and GERSON URBINA,                         )
                                                   )
       Appellants-Plaintiffs,                      )
                                                   )
       vs.                                         )     No. 06A01-1210-CT-464
                                                   )
TINA KLINKOSE-KYLER, LARONDA                       )
SOUTHWORTH, and A BOND OF LIFE                     )
ADOPTIONS, LLC,                                    )
                                                   )
       Appellees-Defendants.                       )
                                                   )




BRADFORD, Judge, concurring

       While I fully concur with the majority’s disposition of this case, I write separately

only to further emphasize what I consider the most significant holding of this case. I agree

that the Agreement required ABLA to disclose to the Urbinas any relevant information

gathered during the adoption process. In short, you get it–you pass it on. I also agree that the

release in the Agreement does not cover nondisclosure and that it shields ABLA only from

liability for any information that turns out to be incorrect. Quite simply, disclosure of

incorrect information and nondisclosure are just not the same thing. Were we to accept

ABLA’s argument on this point, it would render the disclosure requirement meaningless.